DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 1/31/2022.  Claims 1-4, 7-13 and 16 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn in light of the amendments filed.
The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (CN205783647U) in view of Grant (US2009/0098641).

Regarding Claim 12, Cao teaches a room-air treatment system [fig 5] comprising a basic module comprising a first air-treatment unit [400];
at least one second air-treatment unit [400; see 0025 where unit it is disclosed that two modules can be stacked] and a control device [at least the control device in purifier case 100]
coupling elements [at least contact 6 on base 3; socket 7 on base 2] for coupling the first air-treatment unit to the at least one second air-treatment unit [0021; 0025];
the control device consisting of a single control device [at least the control device in purifier case 100] for controlling both the first air-treatment unit and the at least one second air-treatment unit [0014; 0018; 0021; 0028];
the coupling elements [6, 7] being symmetrically designed to vary the orientation of the first air-treatment unit and the at least one second air-treatment unit relative to one another in a coupled state [fig.3; where jack 6 and socket 7 are symmetrically designed]. 
Cao does not teach the first air-treatment unit and/or the second air-treatment unit comprising an environmental sensor, and the control device controlling the first air-treatment unit and/or the at least one second air- treatment unit based on an actual value of a room-air parameter detected by the environmental sensor.
However, Grant teaches a room space treatment system [fig 3] having where an air-treatment unit [at least humidifier 2, humidity sensor 28, control unit 30] comprising an environmental sensor [28], and a control device [28] controlling the air- treatment unit based on an actual value of a room-air parameter detected by the environmental sensor [0032; 0035; See also MPEP 2144.04 VIB where the duplication of air-treatment units involve only routine skill in the art and thus the control can be applied to multiple air-treatment units] for the obvious advantage of maintaining the humidity within the space at a set level and thereby make the system more efficient [0012].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Cao to  have  the first air-treatment unit and/or the second air-treatment unit comprising an environmental sensor, and the control device controlling the first air-treatment unit and/or the at least one second air- treatment unit based on an actual value of a room-air parameter detected by the environmental sensor in view of the teachings of Grant in order to maintain the humidity within the space at a set level.

Regarding Claim 13, Cao, as modified, teaches the invention of Claim 12 above and Grant teaches wherein the control device [30] controls the first air-treatment unit and/or the at least one second air-treatment unit based on a comparison of the actual value of the room-air parameter detected by the environmental sensor [28] and a target value determined by a user [0032; 0035].

Allowable Subject Matter

Claims 1-4, 7-11 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

As per independent Claim 1, the prior art, Cao (CN205783647U) and Grant (US2009/0098641) does not teach the device as recited, in particular “...the first air-treatment unit and the at least one second air-treatment unit each comprise at least one air outlet being arranged perpendicular to a stacking direction, in which the first air- treatment unit and the at least one second air-treatment unit are to be coupled,” when added to the other features claimed in independent Claim 1.
 
Response to Arguments

On pages 8-9 of the remarks, Applicant argues with respect to Claims 12 and 13 that the combination of Cao (CN205783647U, hereinafter “Cao”) and Grant (US2009/0098641, hereinafter “Grant”) is improper.  In particular, Applicant argues that Grant is not analogous art to the claimed invention.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2141.01(a) explains that a reference is analogous art if either (1) it is from the same field of endeavor as the claimed invention or (2) it is reasonably pertinent to the problem faced by the inventor. 

Grant is analogous art to the claimed invention because it is in the same field of endeavor...at least a system having components that humidify ambient air.  See Grant at 0012.  The instant application claims a system that provides air treatment i.e. having components that humidify ambient air, cool ambient air, heat ambient air, or filters air.  See specifications at page 9, lines 25-30.  Additionally, the incubator of Grant is a closed space that receives air treatment.  Thus, one skilled in the art would reasonably conclude that Grant is analogous art.
Accordingly, the rejection is maintained.
For at least the reasons above, claims 12 and 13 remain rejected.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763